On January 8, 2003, the Defendant was sentenced for the offense of Operating of Clandestine Laboratory, a felony, in violated of Section 45-9-132(l)(c), MCA, imposition of sentence shall be deferred for a period of Three (3) years, upon conditions outlined in the Judgment given January 8, 2003.
On October 6, 2004, the deferred imposition of sentence entered January 8, 2003, was revoked. Defendant was sentenced to commitment to the Department of Corrections for a term of Ten (10) years, with Five (5) years suspended. The Defendant shall receive credit for time served at initial sentencing of Forty-one (41) days, and on this revocation since his arrest in *102New Mexico on June 28, 2004, of one hundred (100) days, for a total credit of 141 days. Defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation; and other terms and conditions in Judgment and Commitment on October 6, 2004.
DATED this 12th day of December, 2013.
On July 17,2013, the suspended entered on October 6, 2004, was revoked. Defendant was sentenced to commitment to Department of Corrections for a term of Five (5) years to be placed in an appropriate facility as determined by DOC, with none of that time suspended. The Defendant shall receive credit for time served on this revocation of 12 days. Defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation; and other terms and conditions given in the Judgment on July 17, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney for the Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.